Title: To Thomas Jefferson from Veuve David & Fils, 14 August 1789
From: Veuve David & fils
To: Jefferson, Thomas



Sir
Morlaix August the 14th 1789

We have received the honour of your Excellency’s answer to our Letter of the 29th. of June Last with regard to the Excessive Duty required from us upon Salted Beef and Pork imported from the United States.
We take the Liberty to beg you to observe, that whilst that no Complaints are made to the Earl of Montmorin, and to M. Necker, no Amendment to the Wrong is to be hoped for.
We Dare to affirm, that the first and Less step from Your Excellency towards relieving your Country’s Merchants, of So immoderate Duty, will have it Directly Lessened to it’s Just Proportion with the other Produces of the United States, for no Mention having been made of Salted Provisions (either Willingly, or by oblivion) in the act of the King’s Counsel of the 29th of Xber. 1787, the  farmers General will undoubtedly Continue Still to Perceive, as they have done till now, the Dutys on the Same footing as in War time upon Salted Provisions taken on the Ennemys, which Case Can never be the Same in full peace, and towards a Power our attorney said by the treaty of Commerce to be treated and favoured in france as the Natives of the Kingdom.
Certainly a duty Making from 30 to 34 per Cent of the intrinsick Value of beef, and Pork, Can never be looked upon as a proof of favouring the united States, far from it, since no Kind of goods whatsoever pay in france at it’s Entering no Duty Like now approaching this.
Tho’ this Duty may be looked upon as very unmaterial with regard to the General trade of the Americans, yet it is very oppressing when supported by a private Merchant who (not Knowing any thing of a duty not Specified in the act of the King’s Counsel) Sent Salted Provisions in hopes of an honest Benefit, and of to shew to french tradesmen the good quality of American Salted Provisions and for it’s good Intention will Loose above 15 per Cent of his first Lay out.
Your Complaints to the french Mynisters on this Grievous Duty, may Procure to our friends the relief of it Partly, or Wholly, and a full Explanation for the future, that Merchants of the United States may Know with Certitude what Dutys are owed upon Each Kind of their produce. We Expect with Entire Confidence, the result of Complaints to the Mynistary of france, and Beg to assure you of the utmost Respects of Your Excellency’s Most humble and obedient servants,

Widow David & son

